DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 1A-7, 9A-19, 23B and 25-40B are not black and white line drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 begins with the term “A An intervertebral bone graft delivery system”. This should read “An intervertebral bone graft delivery system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the fusion cage feature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
 	This limitation should read, and has been interpreted to read “the fusion cage”.
 	Claim 28 is rejected under 35 U.S.C. 112(b) as it depends from a rejected base claim and does not rectify the issue at hand.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimberg, Jr. et al. (US 2016/0106551).
 	Regarding claim 21, Grimberg, Jr. et al. disclose an intervertebral bone graft delivery system comprising a fusion cage (60) configured to receive, allow for flow therethrough, and contain bone graft therein (¶322), the fusion cage being expandable (¶304), and having at least one opening (203) therethrough; an installer/impactor (250, figure 63A) configured to removably engage the fusion cage (@252) and having an installer/impactor handle (258); an expansion driver (260, figure 65B) configured to insertably engage the installer/impactor (¶319, figure 65B) and having an expansion driver handle (658); a cannula (2) configured to fit over the installer/impactor (¶320, figure 66) and having a proximate end (end opposite 8) and a distal end (8) configured to removably engage the fusion cage (¶320, ¶323); and a plunger (12) configured to insertably engage the cannula to move bone graft material through the cannula and outward into a surgical site via the at least one opening in the fusion cage (¶322).
 	Regarding claim 22, Grimberg, Jr. et al. disclose the installer/impactor includes an installer/impactor tip (252, figure 63B) having at least one installer/impactor ramp (256), at least one installer/impactor ridge (254) formed on an interior of the at least one ramp (figure 63B), and an installer/impactor aperture (253) adjacent to the at least one ridge (figure63B); and an installer/impactor channel (255) extending from the aperture along a longitudinal axis of the installer/impactor (figure 63B).
 	Regarding claim 23, Grimberg, Jr. et al. disclose the fusion cage has a rear block aperture (257), and the installer/impactor aperture is configured to engage the rear block aperture (¶320).
 	Regarding claim 24, Grimberg, Jr. et al. disclose the fusion cage has a rear block detent (239, figure 58), and the at least one installer/impactor ridge is configured to engage the rear block detent (¶318).
 	Regarding claim 25, Grimberg, Jr. et al. disclose the installer/impactor channel (255) is configured to facilitate the installer/impactor tip to spread apart over the rear block detent (¶321).
 	Regarding claim 26, Grimberg, Jr. et al. disclose the at least one installer/impactor ramp includes first and second opposed ramps (left and right halves of 256), wherein the at least one installer/impactor ridge includes a first ridge (“left” 254) formed on an interior of the first ramp, and a second ridge (“right” 254) formed on an interior of the second ramp, opposite the first ridge (figure 63B), and wherein the aperture (253)extends between the first ridge and second ridge (figure 63B).
 	Regarding claim 27, Grimberg, Jr. et al. disclose the fusion cage feature includes an expansion screw head (242, figures 57A-57C) adapted to expand the fusion cage (¶319), and wherein the expansion driver has a distal end (¶319) configured to rotatably engage the expansion screw head, whereby the fusion cage is moveable from an unexpanded state to an expanded state (¶319). 	Regarding claim 28, Grimberg, Jr. et al. disclose the expansion screw head is a male star screw head (¶319) and the distal end of the expansion driver is a female star (¶319) that rotatably engages the male star screw head (¶319).
 	Regarding claim 29, Grimberg, Jr. et al. disclose removal pliers (270, figures 68A-68B) that are configured to engage a first end of the cannula and a proximal end of the installer/impactor, so as to disengage the installer/impactor from the fusion cage (¶312).
 	Regarding claim 30, Grimberg, Jr. et al. disclose a funnel (30, figure 69) configured to removably engage the proximate end of the cannula, and to receive bone graft material therein (¶322).
 	Regarding claim 31, Grimberg, Jr. et al. disclose the at least one opening includes one or more upper plate openings (203’s, figure 50C) formed in an upper plate (200) of the fusion cage, or one or more lateral openings in the fusion cage (¶322).

 	Regarding claim 32, Grimberg, Jr. et al. disclose an intervertebral bone graft delivery system comprising an expandable fusion cage (60) configured to receive, allow for flow therethrough, and contain bone graft therein (¶322), the expandable fusion cage having at least one opening (203), a rear block aperture (257) and a rear block detent (239, figure 58); an installer/impactor (250, figure 63) configured to removably engage the fusion cage, the installer/impactor including an installer/impactor tip (252) having at least one installer/impactor ramp (256), at least one installer/impactor ridge (254) formed on an interior of the at least one ramp (figure 63B) and configured to engage the rear block detent (¶318), an installer/impactor aperture (253) adjacent to the at least one ridge (figure 63B) and configured to engage the rear block aperture (¶318-319), an installer/impactor channel (255) extending from the aperture along a longitudinal axis of the installer/impactor (figure 63B), and an installer/impactor handle (258) disposed on an end opposite the installer/impactor tip; a cannula (2) configured to fit over the installer/impactor (¶320) and having a proximate end (end opposite “8”) and a distal end (8) configured to removably engage the fusion cage (¶320, ¶323); and a plunger (12) configured to insertably engage the cannula to move bone graft material through the cannula and outward into a surgical site via the at least one opening (¶322).
 	Regarding claim 33, Grimberg, Jr. et al. disclose the installer/impactor channel is configured to facilitate the installer/impactor tip to spread apart over the rear block detent (¶321).
 	Regarding claim 34, Grimberg et al. disclose the at least one installer/impactor ramp includes first and second opposed ramps (“left” and “right” 256’s), wherein the at least one installer/impactor ridge includes a first ridge (254) formed on an interior of the first ramp, and a second ridge (the “other” 254) formed on an interior of the second ramp, opposite the first ridge (figure63B), and wherein the aperture (253) extends between the first ridge and second ridge (figure 63B).
 	Regarding claim 35, Grimberg, Jr. et al. disclose an expansion driver (260) configured to insertably engage the installer/impactor (¶319, figure 63B), wherein the expandable fusion cage has an expansion screw head (242), and the expansion driver having a proximal end (¶319) with an expansion driver handle (268) and a distal end (¶319) configured to rotatably engage the expansion screw head (¶319), whereby the fusion cage is moveable from an unexpanded state to an expanded state by cooperation of the expansion driver and expansion screw head (¶319-320).
 	Regarding claim 36, Grimberg, Jr. et al. disclose the expansion screw head is a male star screw head (¶319) and the distal end of the expansion driver is a female star that rotatably engages the male star screw head (¶319).
 	Regarding claim 37, Grimberg, Jr. et al. disclose removal pliers (270, figure 68A-68B) that are configured to engage a first end of the cannula and a proximal end of the installer/impactor, so as to disengage the installer/impactor from the fusion cage (¶321).
 	Regarding claim 38, Grimberg, Jr. et al. disclose a funnel (30, figure 69) configured to removably engage the proximate end of the cannula, and to receive bone graft material therein (¶322).

 	Regarding claim 39, Grimberg, Jr. et al. disclose a kit for intervertebral delivery of bone graft, comprising an expandable fusion cage (60) configured to receive, allow for flow therethrough, and contain bone graft therein (¶322), the expandable fusion cage having at least one opening (203); an installer/impactor (250, figure 63A) configured to removably engage the fusion cage (@252) and having an installer/impactor handle (258); an expansion driver (260, figure 65B) configured to insertably engage the installer/impactor (¶319, figure 63B) and having an expansion driver handle (268); a cannula (2) configured to fit over the installer/impactor (¶320, figure 66) and having a proximate end (end opposite “8”) and a distal end (8) configured to removably engage the fusion cage (¶320, ¶323); a plunger (12) configured to insertably engage the cannula to move bone graft material through the cannula and outward into a surgical site via the at least one opening (¶322); and a funnel (30, figure 69) configured to removably engage the proximate end of the cannula, and to receive bone graft material therein (¶322).
 	Regarding claim 40, Grimberg, Jr. et al. disclose removal pliers (270, figures 68A-68B) that are configured to engage a first end of the cannula and a proximal end of the installer/impactor, so as to disengage the installer/impactor from the fusion cage (¶321).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775